Case 1:20-cv-01946-JPH-MJD Document 1 Filed 07/23/20 Page 1 of 6 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

LIBERTY MUTUAL INSURANCE            )
COMPANY,                            )
                                    )
                     Plaintiff,     )
                                    )
       v.                           )                   Case No.   1:20-cv-1946
                                    )
DANA TOWNSEND, as the personal      )
representative of WRONGFUL DEATH    )
ESTATE OF CHARLES SPARKS,           )
deceased,                           )
                                    )
                     Defendant.     )
____________________________________)

                     COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff, Liberty Mutual Insurance Company (“Liberty Mutual”), by counsel, for its

Complaint for Declaratory Judgment against Defendant, Dana Townsend (“Townsend”), as the

personal representative of the Wrongful Death Estate of Charles Sparks (“Sparks”), alleges and

states as follows:

                                              Parties

       1.      Liberty Mutual is an insurance company incorporated and having its principal

place of business in the Commonwealth of Massachusetts. At all relevant times, it has been

authorized to transact business in the State of Indiana.

       2.      Upon information and belief, Townsend is a citizen of the State of Indiana

residing in Indianapolis, Marion County, Indiana.

       3.      Upon information and belief, Townsend is the surviving spouse of Sparks, who

died on August 12, 2019.




                                                 1
Case 1:20-cv-01946-JPH-MJD Document 1 Filed 07/23/20 Page 2 of 6 PageID #: 2




          4.    Upon information and belief, Townsend was appointed personal representative of

the Wrongful Death Estate of Sparks by the Marion County Superior Court, Probate Division,

under Cause No. 49D08-1908-EU-036140.

                                      Jurisdiction and Venue

          5.    This is an action for a declaratory judgment pursuant to 28 U.S.C. § 2201.

          6.    This Court has jurisdiction pursuant to 28 U.S.C. § 1332 because the amount in

controversy exceeds $75,000, exclusive of interest and costs and is between citizens of different

states.

          7.    The events giving rise to this matter occurred in the district out of which the cause

of action in this case arise and, therefore, venue is proper in this district under 28 U.S.C. § 1391.

                                      The Underlying Action

          8.    On January 17, 2020, Townsend filed a Complaint for Damages against Brittany

Brummett (“Brummett”) in an action entitled Dana Townsend, as personal representative of

Wrongful Death Estate of Charles Sparks, deceased v. Brittany Brummett, under Cause No.

49D13-2001-CT-002451 in the Marion County Superior Court (the “Underlying Action”). A

copy of the Complaint for Damages therein (the “Underlying-Action Complaint”) is attached

hereto as Exhibit “A”.

          9.    The Underlying-Action Complaint alleges that on August 7, 2019, while Sparks

was walking in a parking lot of a McDonald’s restaurant, he was involved in a motor-vehicle

accident (the “August 7, 2019 accident”); i.e., he was struck by a vehicle operated by Brummett

when she reversed the vehicle out of a parking spot.

          10.   The Underlying-Action Complaint alleges that the August 7, 2019 accident

caused Sparks to sustain personal injuries leading to his death on August 12, 2019.



                                                  2
Case 1:20-cv-01946-JPH-MJD Document 1 Filed 07/23/20 Page 3 of 6 PageID #: 3




        11.      The Underlying-Action Complaint alleges that the August 7, 2019 accident was

caused by the carelessness, recklessness and negligence of Brummett.

        12.      In the Underlying Action, Townsend seeks the entry of a monetary judgment in

her favor, including an award of punitive damages.

        13.      On May 19, 2020, a default judgment was entered against Brummett in the

Underlying Action.

                                       Insurance Policies

        14.      On information and belief, Brummett was uninsured at the time of the August 7,

2019 accident.

        15.      At the time of the August 7, 2019 accident, Sparks maintained an automobile

insurance policy (the “Auto Policy”) issued by a Liberty Mutual affiliate, non-party Consolidated

Insurance Company (“Consolidated”), which policy included uninsured motorists (“UM”) bodily

injury coverage.

        16.      Following the August 7, 2019 accident, Townsend sought and subsequently

received from Consolidated payment of a sum equal to the Auto Policy UM bodily injury

coverage limit of liability.

        17.      At the time of the August 7, 2019 accident, Sparks also maintained a personal

liability protection insurance policy issued by Liberty Mutual (the “Personal Liability Policy”),

which policy did not include UM bodily injury coverage (or other non-liability coverage). A true

and accurate copy of the Personal Liability Policy, No. LJ1-248-014041-70, is attached hereto as

Exhibit “B”.

        18.      Following the August 7, 2019 accident, Townsend asserted a UM coverage claim

under the Personal Liability Policy, notwithstanding the absence therefrom of any UM coverage.



                                                3
Case 1:20-cv-01946-JPH-MJD Document 1 Filed 07/23/20 Page 4 of 6 PageID #: 4




       19.     Liberty Mutual subsequently advised Townsend that the Personal Liability Policy

did not include any UM coverage and, therefore, that no UM coverage payment would be made

under the Personal Liability Policy.

       20.     Thereafter, Townsend advised Liberty Mutual that she disagreed that the Personal

Liability Policy did not include UM coverage.

       21.     The Personal Liability Policy Declarations include the following pertinent

provisions:

       Coverage Information
                                              LIMITS
       Personal Liability                     $2,000,000 Each Occurrence

       22.     The Personal Liability Policy coverage form, in turn, includes the following

pertinent provisions:

       II.     COVERAGE – PERSONAL EXCESS LIABILITY
       We will pay all sums in excess of the retained limit and up to our limit of
       liability for damages because of an occurrence resulting in bodily injury,
       personal injury or property damage to which this policy applies and for which
       the insured is legally liable.
       EXCLUSIONS
       1.      This policy does not apply to bodily injury, personal injury or property
               damage . . . [:]
               p.       for Uninsured Motorists, Underinsured Motorists, or any other
                        coverage unless these coverages are specifically listed in your
                        Personal Liability Protection policy Declarations. . . .
       2.      This policy also does not apply to:
               a.       bodily injury or personal injury to any insured. . . .
               d.       punitive or exemplary damages awarded against any insured.

                                 Request for Declaratory Relief

       23.     Based on the foregoing provisions thereof, the Personal Liability Policy provides

no coverage for a UM claim by Townsend.



                                                 4
Case 1:20-cv-01946-JPH-MJD Document 1 Filed 07/23/20 Page 5 of 6 PageID #: 5




          24.   Accordingly, Liberty Mutual has no obligation under the Personal Liability Policy

to make any payment related to the claim asserted by Townsend in the Underlying Action.

          25.   Accordingly, Liberty Mutual has no obligation to pay any judgment in favor of

Townsend and against Brummett in the Underlying Action.

          26.   Alternatively, even if there is UM coverage included in the Personal Liability

Policy, Liberty Mutual would not be bound by any judgment entered in favor of Townsend and

against Brummett in the Underlying Action as it is not a party therein and would remain entitled

to litigate in a separate proceeding any and all liability and damages issues arising from the

August 7, 2019 accident.

          WHEREFORE, Plaintiff, Liberty Mutual Insurance Company, prays as follows:

          (a)   For a declaration that Policy No. LJ1-248-014041-70 provides no UM coverage;

          (b)   For a declaration that, under Policy No. LJ1-248-014041-70, Liberty Mutual has

no obligation to make any payment related to the claim asserted by Townsend in the Underlying

Action;

          (c)   For a declaration that Liberty Mutual has no duty to pay any judgment which may

be awarded in favor of Townsend against Brummett in the Underlying Action; and

          (d)   Alternatively, for a declaration that, even if there is UM coverage under Policy

No. LJ1-248-014041-70, Liberty Mutual is not bound by any judgment entered in favor of

Townsend and against Brummett in the Underlying Action as it is not a party therein and remains

entitled to litigate in a separate proceeding any and all liability and damages issues arising from

the August 7, 2019 accident.




                                                5
Case 1:20-cv-01946-JPH-MJD Document 1 Filed 07/23/20 Page 6 of 6 PageID #: 6




                                         Respectfully submitted,

                                         KIGHTLINGER & GRAY, LLP

                                         _s/ Casey R. Stafford _____________
                                         Casey R. Stafford, ID No. 27355-49
                                         Attorneys for Plaintiff

KIGHTLINGER & GRAY, LLP
One Indiana Square, Suite 300
Indianapolis, IN 46204
317-638-4521 Telephone
317-636-5917 Fax
cstafford@k-glaw.com
200504\60382064-1




                                     6
